Citation Nr: 1012615	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-10 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for narcolepsy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the previously denied claim for service connection 
for narcolepsy.  In May 2009, the Board re-opened the claim 
and remanded the underlying issue for further development. 


FINDING OF FACT

The Veteran's narcolepsy first manifested many years after 
his separation from service and is not related to his 
service or to any incident therein.


CONCLUSION OF LAW

The Veteran's narcolepsy was not incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  The notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2004, April 
2006, April 2008, and May 2009; a rating decision in 
February 2005; a statement of the case in January 2006; and 
a supplemental statement of the case in August 2007, March 
2008, and June 2008.  These documents discussed specific 
evidence, the particular legal requirements applicable to 
the claim, the evidence considered, the pertinent laws and 
regulations, the reasons for the decision, and an 
explanation of the disability rating and effective date 
elements of his claim.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notice provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notice has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2009 supplemental statement of 
the case.

In addition, all relevant, identified, and available 
evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The Board is also satisfied that there was substantial 
compliance with its May 2009 remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  

II.  Service Connection Claim 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  
Narcolepsy, however, is not a condition for which 
presumptive service connection is applicable.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

The Veteran contends that he developed narcolepsy while in 
service after he was kicked in the head during a soccer 
game.  He contends that he sought treatment for his sleep 
problems while in service and was misdiagnosed as a chronic 
insomniac, when he should have been diagnosed with 
narcolepsy.  

Service medical records reflect that in April 1990, the 
Veteran complained of dizziness, headaches, and insomnia 
that had been present for three days.  There was no history 
of trauma.  He would experience numbness and visual problems 
right before the headaches.  He also complained of insomnia.  
He felt nauseated at times.  Physical examination and 
neurological examination were unremarkable but for minor 
nasal congestion.  The assessment was exudative pharyngitis.  
In November 1990, the Veteran was evaluated for a worsening 
of his cranial nerve palsy, the etiology of which was 
unknown.  He had been previously treated for diplopia.  The 
Veteran reported occasional head trauma in soccer.  A CT 
scan of the head and orbit was normal.  In August 1991, the 
Veteran was noted to have previously suffered a head injury.  
He was experiencing a persistent occlomotor defect, possibly 
in the lateral rectus.  The documentation of the injury was 
not available for the examiner, and request for those 
records was made.  On August 1991 separation examination, it 
was noted that the Veteran had been involved in a soccer 
injury that had caused a visual disturbance.  There was no 
diagnosis of narcolepsy and the Veteran did not report that 
he experienced narcolepsy related to his soccer injury.  As 
the Veteran did not complain of narcolepsy on separation 
from service, and there is otherwise no evidence of any 
combination of symptoms compatible with a diagnosis of 
narcolepsy, the Board finds that a chronic condition did not 
manifest during service.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of 
narcolepsy.  38 C.F.R. § 3.303(b).  

On July 1992 VA eye examination, the Veteran reported that 
he suffered from chronic headaches and dizziness related to 
a soccer injury.  On October 1992 follow-up VA eye 
examination, the Veteran reported that three years 
previously, he had been kicked in the head during a soccer 
game which left him with double vision and left sixth 
cranial nerve palsy.  

VA treatment records beginning in July 1999 reflect that the 
Veteran complained of trouble staying sleeping at night and 
also of falling asleep while driving.  He would sometimes 
only get one to two hours of sleep per night.  He reported 
that his girlfriend had awoken him some nights and reminded 
him to breathe.  He reported that the condition began in 
1988.  He was diagnosed with insomnia and sleep apnea, as 
well as depression, felt to possibly be causing his 
insomnia.  An August 1999 sleep study resulted in a 
diagnosis of narcolepsy.  In February 2001, the Veteran 
reported to his psychiatrist that after he was kicked in the 
head while in service, he began to fall asleep frequently 
during the day and was unable to awaken easily.  The 
Veteran's psychiatrist stated that the Veteran's reported 
etiology seemed to clarify that his narcolepsy was related 
to his in-service head injury.  

At his November 2001 hearing before a Decision Review 
Officer, the Veteran contended that because he had trouble 
staying asleep while in service, he would not be able to 
function during the day or would arrive late to his duty 
station.  He contended that he received a number of 
reprimands for this behavior.  

The Veteran's service personnel records, however, do not 
reflect any disciplinary action, including any actions for 
failure to appear for duty.

On April 2002 VA examination, the Veteran reported that when 
he was kicked in the head while in service, he had lost 
consciousness for a short period of time.  He was taken to 
the emergency room and was told to return the following day 
for a follow-up examination.  After physically examining the 
Veteran, the examiner stated that he did not believe that 
the Veteran's in-service head injury had caused his current 
narcolepsy.  The examiner explained that the current medical 
research showed that it was rare for narcolepsy to follow an 
organic insult to the brain such as head trauma.  On the 
other hand, a study in 1999 demonstrated that dogs suffered 
from genetic narcolepsy, and it was strongly suspected that 
a similar gene existed in humans.  From this research, the 
examiner determined that it was more likely that the 
Veteran's narcolepsy was genetic and nature rather than 
induced by trauma. 

On April 2005 psychiatric VA examination, the Veteran 
reported that his narcolepsy was the biggest factor in his 
inability to be productive.  He stated that he had trouble 
falling asleep and would have to stay active during the day 
to stay awake.  After conducting mental examination of the 
Veteran and reviewing the claims file, the examiner assessed 
the Veteran as suffering from depression secondary to visual 
problems and mostly secondary to narcolepsy.  His Axis III 
diagnosis was narcolepsy, diplopia, and visual impairment, 
secondary to in-service head trauma.   

On October 2009 VA neurological examination, the examiner 
interviewed the Veteran, reviewed the claims file and 
service medical records, and conducted physical examination.  
The examiner noted that there was no evidence that the 
Veteran suffered from narcolepsy prior to his service, nor 
was there evidence that the Veteran suffered from narcolepsy 
during service.  Additionally, there was no record of a 
major head injury during service, only that the Veteran was 
treated for complaints of double vision.  The examiner 
further noted that it was questionable whether the Veteran 
currently suffered from narcolepsy, as he had not completed 
a sleep study in many years, and a computer record of recent 
neurological examination conducted in July 2009 reflected 
that the Veteran's physician did not "feel" that the Veteran 
suffered from narcolepsy, but rather poor sleep hygiene.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope 
of the examination or review, as well as the relative merits 
of the expert's qualifications and analytical findings, and 
the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places higher probative value on the 
April 2002 and October 2009 VA examiners opinions that it 
was less likely than not that the Veteran's narcolepsy was 
related to his service, rather than the February 2001 and 
April 2005 VA psychiatric opinions that the Veteran's 
narcolepsy was the result of an in-service head injury.  For 
one, it does not appear as though the February 2001 
psychiatrist reviewed the Veteran's claims folder or service 
medical records in rendering his opinion.   The Board is not 
bound to accept medical opinions that are based on history 
supplied by the Veteran, where that history is unsupported 
by the medical evidence or based upon an inaccurate factual 
background, as the positive opinions appear to have been in 
this case.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460- 61 (1993).  Additionally, neither the February 
2001 psychiatrist nor April 2005 psychiatrist provided a 
rationale for their opinion as to the etiology of the 
Veteran's narcolepsy.  In contrast, the April 2002 VA 
neurologist consulted the chief of neurology on the matter, 
and determined that based upon medical research, it was 
highly unlikely that the Veteran's narcolepsy was related to 
a head injury.  Medical literature suggested instead that 
his narcolepsy was genetic.  Likewise, the October 2009 VA 
examiner found the lack of a significant head injury in 
service to lessen the probability that the Veteran's 
narcolepsy was related to his service.  Significantly, 
narcolepsy is a neurological disorder, rather than a 
psychiatric condition, and, as both the April 2002 and 
October 2009 VA examinations were conducted by neurologists, 
the Board places greater weight on their opinions due to 
their specialized knowledge of the field.  Accordingly, as 
the probative evidence of record reflects that the Veteran's 
narcolepsy is not related to his service, or to an in-
service head injury, service connection is not warranted. 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
medical evidence of record shows that the Veteran has a 
diagnosis of narcolepsy.  However, the probative evidence of 
record demonstrates that the Veteran's narcolepsy is not 
related to his service.  Because narcolepsy has been 
determined to be unrelated to his active service, service 
connection is not warranted.

In statements in support of his claim, the Veteran has 
asserted that he is entitled to service connection for 
narcolepsy.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about current symptoms and what he experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation. 3 8 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, a sleep disorder, as contrasted with 
symptoms of difficulty sleeping, is not subject to lay 
diagnosis.  The Veteran is competent to report that he has 
been told of a diagnosis of narcolepsy, but, as noted, he is 
not competent to provide a medical opinion regarding the 
etiology.  While the Veteran purports that his symptoms 
during service support the current diagnosis by a medical 
professional, his statements alone are not competent to 
provide the medical nexus and a medical professional has not 
made this connection.  Thus, the Veteran's lay assertions 
are not competent or sufficient.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

The weight of the medical evidence demonstrates that the 
Veteran's narcolepsy first manifested many years after 
service and was not caused by any incident of service.  The 
Board concludes that narcolepsy was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for narcolepsy is denied. 



____________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


